Title: To James Madison from Robert Young, 5 February 1817
From: Young, Robert
To: Madison, James



Alexandria 5th. Feby. 1817

The undersigned, Justices of the Peace for the Town & County of Alexandria, beg leave to represent, that the death of William Newton and the removal of Col: John McKenny to the Western Country, has lessened the number of Magistrates for this Town, while the increased Population requires an augmentation thereof.  They therefore beg leave respectfully, to offer for the consideration of the President the Appointment of Col: Adam Lynn and George A Thornton as Suitable Persons to fill the vacancy.

Robert Young
Christ: Neale

